Citation Nr: 1759881	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-41 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for gout, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of all four extremities, and bilateral flat feet.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for muscle and arthritic disease.

4.  Entitlement to service connection for muscle and arthritic disease, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, PTSD, peripheral neuropathy of all four extremities, and bilateral flat feet.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for liver disorder.

6.  Entitlement to service connection for a liver disorder, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, and PTSD.

7.  Whether new and material evidence has been submitted to reopen a claim of service connection for right renal calculus.

8.  Entitlement to service connection for a renal disorder, to include right renal calculus and nephropathy, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, PTSD, and gout.

9.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus.

10.  Entitlement to service connection for a right ankle disorder, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and PTSD.

11.  Entitlement to service connection for a left ankle disorder, to include as secondary herbicide-agent exposure, obesity, type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and PTSD..

12.  Entitlement to service connection for a persistent post-concussive syndrome, to include headaches, claimed as residuals of a traumatic brain injury.

13.  Entitlement to service connection for sleep apnea, to include secondary to obesity, type II diabetes mellitus, peripheral neuropathy of all four extremities, and PTSD.

14.  Entitlement to service connection for hypertension, to include as secondary to herbicide-agent exposure, obesity, type II diabetes mellitus, and PTSD.

15.  Entitlement to service connection for a heart disorder, claimed as coronary artery disease, to include as secondary to herbicide-agent exposure, obesity, hypertension, type II diabetes mellitus, PTSD, and liver disorder.

16.  Entitlement to service connection for a disorder manifested by memory loss, to include as secondary to PTSD.

17.  Entitlement to service connection for tinnitus, to include as secondary to type II diabetes mellitus and PTSD.

18.  Entitlement to service connection for obesity, to include as secondary to type II diabetes mellitus and PTSD.

19.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus and PTSD.

20.  Entitlement to special monthly compensation based on loss of use of a creative organ.

21.  Entitlement to an increased disability rating for peripheral neuropathy of the right upper extremity, currently rated as 30 percent disabling.

22.  Entitlement to an increased disability rating for peripheral neuropathy of the left upper extremity, currently rated as 20 percent disabling.

23.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

24.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

25.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.
26.  Entitlement to an effective date earlier than August 18, 2012, for the grant of special monthly compensation pursuant to 38 U.S.C. § 1114(s).

27.  Entitlement to an effective date earlier than December 29, 2004, for the grant of service connection for PTSD.

(The issue of whether a February 27, 2015, decision of the Board of Veterans' Appeals that denied entitlement to an initial compensable rating for service-connected peripheral artery disease contains clear and unmistakable error (CUE) is the subject of another decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 (effective date of grant of service connection for PTSD), July 2009 (service connection for hypertension and heart disease), September 2010 (service connection issues 7, 8, 13, 16, 17, 18, 19, and 24), October 2011 (new and material issue regarding liver disease), May 2013 (increased rating issues 20 thru 23), November 2013 (effective date of grant of special monthly compensation based on housebound status), and April 2015 (new and material issues 1 and 3, and service connection issues 9 thru 12) rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO).

In November 2011, the Veteran testified from the RO by way of videoconference technology at a hearing with a Veterans Law Judge.  That transcript is in the claims file.  That Veterans Law Judge is no longer employed at the Board.

In June 2012, the Board issued a decision that, in part, denied the claims for entitlement to service connection for memory loss, nephropathy, tinnitus, and heart disease, to include coronary artery disease.  The Board also remanded the issues of entitlement to service connection for sleep apnea, hypertension, and erectile dysfunction for further development.  The Board dismissed the claims of entitlement to service connection for obesity and special monthly compensation based on the need for aid and attendance of another person or housebound status.

In April 2014, the Board vacated the June 2012 Board decision as to the dismissals of the claims of entitlement to service connection for obesity and special monthly compensation based on the need for aid and attendance of another person or housebound status and the denials of the claims of entitlement to service connection for memory loss, nephropathy, tinnitus, and heart disease, to include coronary artery disease.  

Although the Board vacated the dismissal of the issue of entitlement to special monthly compensation based on the need for aid and attendance of another person or housebound status in April 2014, a RO in a November 2013 rating decision had granted special monthly compensation based on housebound status effective August 18, 2012.  The Veteran filed a timely notice of disagreement with the effective date of the grant of special monthly compensation based on housebound status.
In February 2015, the Board denied the claims for entitlement to service connection for obesity, memory loss, nephropathy, tinnitus, sleep apnea, hypertension, erectile dysfunction, and heart disease, to include coronary artery disease.  The Board remanded the issues of entitlement to an effective date earlier than December 29, 2014, for the grant of service connection for PTSD and entitlement to an effective date earlier than August 18, 2012, for the grant of special monthly compensation based on housebound status for the issuance of a statement of the case on those two issues.   

In light of the vacating of the dismissal, the issue of special monthly compensation based on the need for aid and attendance of another person was before the Board in February 2015.  In an October 2017 motion for revision due to CUE, the representative argued that there was CUE in the February 2015 Board decision denying entitlement to special monthly compensation based on the need for aid and attendance of another person.  The Board, however, did not address that issue in its February 2015 decision and remand.  Therefore, there is no prior final Board denial on the issue and it is still before the Board at this time.

The Veteran appealed the denial of entitlement to service connection for obesity to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2016 Joint Motion for Partial Remand, the parties agreed to vacate and remand the issue of service connection for obesity to address whether the Veteran's service-connected PTSD resulted in overeating due to stress which in turn resulted in obesity.  

In May 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the videoconference hearing is no longer at the Board and afforded him another opportunity for a hearing.  38 C.F.R. § 20.707 (2017).  Later in May 2016, the Veteran indicated that he did not want another Board hearing. 

In January 2017, the Board vacated the February 2015 Board decision as to the denials of service connection for obesity, memory loss, nephropathy, tinnitus, sleep apnea, hypertension, erectile dysfunction, and heart disease, to include coronary artery disease.  The Board again remanded the issue of entitlement to entitlement to an effective date earlier than December 29, 2014, for the grant of service connection for PTSD for the issuance of a statement of the case.

In light of the vacating of the denial of service connection for several disabilities, the Board in January 2017 again informed the Veteran that the Veterans Law Judge who conducted the videoconference hearing is no longer at the Board and afforded him another opportunity for a hearing.  In February 2017, the Veteran again indicated that he did not want another Board hearing.

Meanwhile, the Veteran perfected an appeal on the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for gout, muscle and arthritic disease, liver disease, and bilateral flat feet; entitlement to service connection for residuals of a traumatic brain injury and right and left ankle disorders; entitlement to increased ratings for bilateral peripheral neuropathy of the upper extremities and bilateral peripheral neuropathy of the lower extremities; and entitlement to an effective date earlier than August 18, 2012, for the grant of special monthly compensation based on housebound status.      The Veteran requested a Travel Board hearing in the three VA Form 9s regarding these issues.  In May 2017, he withdrew his request for a Travel Board hearing on these issues.

In light of the above, no further development with regard to a hearing on any issue before the Board is necessary.

As to the claim of entitlement to service connection for nephropathy, in September 2007 the Board dismissed a claim of entitlement to service connection for right renal calculus.  As there is a final denial on one of the disabilities pertaining to a claim of entitlement to service connection for a renal disorder, the Board must determine whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right renal calculus.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

The Board is granting entitlement to service connection for erectile dysfunction.  The RO complied with the directives of the two Board remands on this issue to the extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The September 2010 rating decision and April 2011 statement of the case reflect that the RO considered entitlement to special monthly compensation based on loss of use of a creative organ as part of the issue of entitlement to service connection for erectile dysfunction.  The Board further observes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the issue of entitlement to special monthly compensation based on loss of use of a creative organ is before the Board at this time.  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of the issue of entitlement to special monthly compensation based on the loss of use of a creative organ.  Bernard v. Brown, 4 Vet. App. 384 (1993).

An April 2010 VA traumatic brain injury examination reflects a diagnosis of persistent post-concussive syndrome.  

The Veteran is claiming that many of the disorders on appeal are secondary to PTSD, diabetes mellitus, and peripheral neuropathy of all extremities.  Moreover, he is claiming that several of the disorders are secondary to herbicide-agent exposure and obesity, the latter of which he also asserts is secondary to PTSD.  He is claiming that his muscle and arthritic disease is secondary to bilateral flat feet, that his kidney stones are also secondary to gout, and that his heart disease is secondary to hypertension and a liver disorder.  

In light of the above, the issues are as stated on the first four pages of this decision.

In August 2017, the Board denied the Veteran's motion to advance on docket.

In October 2017, the representative waived initial consideration of any additional evidence received since the last adjudications of the claims by the RO.  38 C.F.R. § 20.1304 (2017).

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for hypertension and entitlement to service connection for gastroesophageal reflux disease have been raised by the record in August 2009 and June 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Board is reopening the claims of entitlement to service connection for gout, muscle and arthritic disease, liver disease, and right renal calculus.  All issues except entitlement to service connection for persistent post-concussive syndrome and erectile dysfunction, entitlement to special monthly compensation based on loss of use of a creative organ, and entitlement to special monthly compensation based on the need for aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2010 rating decision denied entitlement to service connection for gout of the knees and feet.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since September 2010, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for gout.

3.  A September 2005 rating decision denied entitlement to service connection for muscle and arthritic disease.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

4.  A July 2009 rating decision denied the reopening of a claim of entitlement to service connection for muscle and arthritic disease.  The Veteran was notified of that decision, but did not initiate an appeal.

5.  Some of the evidence received within one year of the July 2009 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for muscle and arthritic disease.

6.  In a September 2007 decision, the Board denied the reopening of the Veteran's claim of entitlement to service connection for liver disease.

7.  A July 2009 rating decision denied the reopening of a claim of entitlement to service connection for a liver disorder.  The Veteran was notified of that decision, but did not initiate a timely appeal.

8.  An October 2011 rating decision denied the reopening of a claim of entitlement to service connection for a liver disorder.  The Veteran was notified of that decision and did initiate an appeal.

9.  Some of the evidence received since July 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for liver disorder.

10.  In the September 2007 decision, the Board dismissed the appeal of the claim of entitlement to service connection for right renal calculus.
11.  Some of the evidence received since September 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for right renal calculus.

12.  Clear and unmistakable evidence establishes that the Veteran had a head injury and headaches prior to his period of active duty.

13.  The record does not show by clear and unmistakable evidence that the Veteran's preexisting head injury and headaches were not aggravated during his period of active duty.

14.  The evidence is in equipoise as to whether the erectile dysfunction was caused by the service-connected type II diabetes mellitus and PTSD.

15.  The Veteran's erectile dysfunction results in loss of use of a creative organ.

16.  The weight of the evidence shows that service-connected bilateral peripheral neuropathy of the upper extremities results in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable and to attend to the wants of nature.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for gout of the knees and feet, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the September 2010 rating decision is new and material, and the claim of entitlement to service connection for gout is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The September 2005 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for muscle and arthritic disease, is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

4.  The July 2009 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for muscle and arthritic disease, is not final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

5.  The evidence received within one year of the July 2009 rating decision is new and material, and the claim of entitlement to service connection for muscle and arthritic disease is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6.  The decision of the Board in September 2007 denying the reopening of the claim of entitlement to service connection for liver disease is final.  38 U.S.C. § 7104 (2012).

7.  The July 2009 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for a liver disorder, is not final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

8.  The October 2011 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for a liver disorder, is not final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

9.  The evidence received within one year of the July 2009 rating decision is new and material, and the claim of entitlement to service connection for a liver disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

10.  The decision of the Board in September 2007 dismissing the appeal of the claim of entitlement to service connection for right renal calculus is final.  38 U.S.C. § 7104.

11.  The evidence received since the September 2007 Board decision is new and material, and the claim of entitlement to service connection for right renal calculus is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

12.  Persistent post-concussive syndrome with headaches is etiologically related to service.  38 U.S.C. § 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

13.  Resolving reasonable doubt in the Veteran's favor, erectile dysfunction was caused by type II diabetes mellitus and PTSD.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

14.  The criteria for special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C. §§ 1114(k), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2017).

15.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person are met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gout

In the September 2010 rating decision, a RO denied the claim of entitlement to service connection for gout of the knees and feet based on the determination that the Veteran did not have a current disability.  

The Veteran did not submit a notice of disagreement with the September 2010 rating decision.  No new and material evidence was received by VA within one year of the issuance of the September 2010 rating decision.  As such, the September 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final September 2010 RO decision, the Veteran has submitted an April 2011 VA treatment record showing a diagnosis of gout.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for gout.  See Shade, 24 Vet. App. 110.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for muscle and arthritic disease

In the September 2005 rating decision, a RO denied the reopening of a claim of entitlement to service connection for muscle and arthritic disease based on the determination that the Veteran did not have a current disability.
 
The Veteran did not submit a notice of disagreement with the September 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the September 2005 rating decision.  As such, the September 2005 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

In the July 2009 rating decision, a RO denied the reopening of a claim of entitlement to service connection for muscle and arthritic disease.  Though the basis of the July 2009 denial was not clear, as noted above in the last prior final denial in September 2005 the RO denied the reopening  of the claim based on the determination that the Veteran did not have a current disability.  

The Veteran was notified of that determination on July 31, 2009.  The Veteran did not submit a notice of disagreement with the July 2009 rating decision.  

In an April 2015 rating decision, a RO denied the reopening of a claim of entitlement to service connection for muscle and arthritic disease.  The Veteran perfected an appeal of that denial.

Although the Veteran did not file a notice of disagreement with the July 2009 rating decision as to the denial of the reopening of a claim of entitlement to service connection for muscle and arthritic disease, the Board must consider whether new and material evidence was received by VA within one year of the issuance of the July 2009 rating decision.  The July 2, 2010, VA foot examination report contains an X-ray report of the left foot showing osteoarthritis of the left first toe.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence submitting within one year of the July 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for muscle and arthritic disease.  See Shade, 24 Vet. App. 110.  As such, the July 2009 rating decision did not become final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for liver disorder

In a September 2007 decision, the Board denied the reopening of the Veteran's claim of entitlement to service connection for liver disease.  That decision is final.  38 U.S.C. § 7104.

A July 2009 rating decision denied the reopening of a claim of entitlement to service connection for a liver disorder.  The Veteran was notified of that decision on July 31, 2009, but did not initiate a timely appeal.  On August 24, 2010, the Veteran filed a notice of disagreement with the July 2009 rating decision as to the denial of the reopening of a claim of entitlement to service connection for a liver disorder.  That notice of disagreement was untimely because it was not filed within a year of notice of the denial on July 31, 2009.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

An October 2011 rating decision denied the reopening of a claim of entitlement to service connection for a liver disorder.  The Veteran was notified of that decision and did initiate an appeal by filing a timely notice of disagreement later in October 2011.

As the July 2009 rating decision is the last rating decision that was not appealed, the Board must consider whether new and material evidence was received within one year of that rating decision.  Though the basis of the July 2009 denial was not clear, as noted above in the last prior final denial in September 2007 the Board denied the reopening of the claim based on the determination that the Veteran did not have a current disability.  VA treatment records received in August 2009 show that the Veteran has other chronic hepatitis.  Some of the evidence received since July 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for liver disorder.  See Shade, 24 Vet. App. 110.  As such, the July 2009 rating decision did not become final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Whether new and material evidence has been submitted to reopen a claim of service connection for right renal calculus

In a September 2007 decision, the Board dismissed the appeal of the claim of entitlement to service connection for right renal calculus on the basis that the Veteran withdrew the appeal.  That decision is final.  38 U.S.C. § 7104.  A July 2006 supplemental statement of the case reflects that a RO denied the claim on the basis that the right renal calculus was not related to active service.

Since the Board dismissal in September 2007, the Veteran has submitted medical treatise information linking renal calculus to urinary tract issues.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for right renal calculus.  See Shade, 24 Vet. App. 110.



Entitlement to service connection for a persistent post-concussive syndrome, claimed as residuals of a traumatic brain injury

Governing law and regulations

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(a).

Analysis

A July 2010 VA traumatic brain injury examination report reflects that the Veteran did not have a traumatic brain injury in service but that he did have a diagnosis of persistent post-concussive syndrome manifested by headaches.  Thus, the current disability element is met.

At an October 1968 entrance examination, a post-concussive disorder was not diagnosed and the head was normal on physical examination.  The Veteran denied a history of frequent or severe headaches.  Thus, a post-concussive disorder was not noted on entrance into service and the Veteran is entitled to the presumption of soundness as to that disorder.

The next matter is whether there is clear and unmistakable evidence that the Veteran's post-concussive syndrome preexisted his active service.  The July 2010 examiner indicated that the post-concussive syndrome preexisted active service and began when the Veteran was 10 years old and was hit by a baseball bat.  His service treatment records show that he reported in 1969 that he started having headaches two to four years ago.  Thus, there is clear and unmistakable evidence that the Veteran had a pre-existing head injury and headaches prior to his service entrance.
	
The Board also finds that there is not clear and unmistakable evidence that the Veteran's preexisting head injury and headaches were not aggravated during service.  His service treatment records show that in January 1969 he reported that he had headaches once or twice a week.  In February 1969 he stated that he has started having headaches more often.  Given the evidence of an increase in frequency of his headaches in service, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's preexisting head injury and headaches were not aggravated during service.  

Finally, the Board notes the July 2010 VA examiner determined that the Veteran currently had a diagnosis of persistent post-concussive syndrome manifested by headaches.  It appears from a review of the July 2010 VA examination report when read in its entirety that the examiner concluded that the persistent post-concussive syndrome had existed since the Veteran's military service.  Thus, Davidson elements (2) and (3), in-service aggravation and medical nexus between the current post-concussive syndrome and the in-service aggravation of post-concussive syndrome, are satisfied.  Service connection for persistent post-concussive syndrome manifested by headaches is warranted.  The benefit sought on appeal is accordingly granted.





Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus and PTSD

Entitlement to special monthly compensation based on loss of use of a creative organ

Governing law and regulations

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Special monthly compensation is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual specifies that an award for special monthly compensation based on loss of use of a creative organ in a male veteran is to be established if loss of erectile power is shown. The loss of erectile power must be secondary to a service-connected disease process.  See M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 4.




Analysis

The medical evidence shows a diagnosis of erectile dysfunction, and service connection is in effect for type II diabetes mellitus and PTSD.  Therefore, Wallin elements (1) and (2), current disability and service-connected disability, are satisfied.

A June 2010 VA examiner opined that the erectile dysfunction was caused by hypertension.  In an October 2011 statement, a VA doctor noted that she had prescribed medications for the Veteran's PTSD and that the Veteran reported that he was experiencing erectile dysfunction from the various medications.  An October 2011 VA treatment record reflects that there could be some overlap between erectile dysfunction and type II diabetes mellitus, but that the erectile dysfunction can be due to medications and hypogonadism as well.  The doctor added that the erectile dysfunction has multifactorial causes including type II diabetes mellitus.  

Based on the conflicting medical evidence, the evidence is in equipoise as to whether the erectile dysfunction was caused by the service-connected type II diabetes mellitus and PTSD.  Thus, Wallin element (3), medical nexus, is met and service connection for erectile dysfunction, as secondary to type II diabetes mellitus and PTSD, by means of causation is in order.  38 U.S.C. §§ 1110, 5107.

The Veteran's erectile dysfunction results in loss of use of a creative organ.  Therefore, the criteria for special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C. §§ 1114(k), 5107; 38 C.F.R. §§ 3.102, 3.350(a)(1).






Entitlement to special monthly compensation based on the need for aid and attendance of another person

Governing law and regulations

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or physical incapacity; or

(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Veteran's service-connected disabilities are PTSD, type II diabetes mellitus, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, and bilateral peripheral artery disease of the lower extremities.

In an August 2010 VA Form 21-2680 (examination for housebound status or permanent need for regular aid and attendance), the private physician stated that the Veteran was able to feed himself, but that he was unable to prepare his own meals.  The physician also stated that the Veteran needed assistance with bathing and tending to other hygiene needs.  

In an October 2010 VA Form 21-2680, the private physician stated that the Veteran was able to feed himself, but that he was unable to prepare his own meals.  The physician also stated that the Veteran needed assistance with bathing and tending to other hygiene needs.  The doctor stated that the Veteran has limited upper extremity movement and grip strength.  The doctor added that the arms and fingers go numb and are painful when using them more than a few minutes due to the peripheral neuropathy of the upper extremities.  The physician also stated that a disc herniation causes pain with movement associated with the neck and trunk.  This doctor reiterated these findings in a November 2011 VA From 21-2680.

The weight of the evidence shows that service-connected bilateral peripheral neuropathy of the upper extremities results in the Veteran needing the aid and attendance of another to keep himself ordinarily clean and presentable and to attend to the wants of nature.  Accordingly, special monthly compensation on account of the need for aid and attendance of another person is in order.

The Board observes that a total disability rating based on individual unemployability has been in effect since November 1, 2006, and that special monthly compensation under 38 U.S.C. § 1114(s) has been in effect since August 18, 2012.  The Board is now granting a higher benefit, special monthly compensation based on the need for aid and attendance on the need for aid and attendance of another person.  The Board notes that additional grants of service connection will not affect his current entitlement to a total rating based on individual unemployability or his current entitlement to special monthly compensation based on the need for aid and attendance of another person.


ORDER

New and material evidence has been received to reopen a claim of service connection for gout.  

New and material evidence has been received to reopen a claim of service connection for muscle and arthritic disease. 

New and material evidence has been received to reopen a claim of service connection for a liver disorder.  

New and material evidence has been received to reopen a claim of service connection for right renal calculus.

Entitlement to service connection for persistent post-concussive syndrome with headaches, claimed as residuals of a traumatic brain injury, is granted.

Entitlement to service connection for erectile dysfunction, as secondary to type II diabetes mellitus and PTSD, is granted.

Entitlement to special monthly compensation based on loss of use of a creative organ is granted, subject to the law and regulations governing the payment of monetary benefits.

Special monthly compensation on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As to his remaining new and material claim regarding bilateral pes planus, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C. §§ 5103, 5103A (2012).

The RO obtained records from the Social Security Administration in October 2009.  These records are on a CD-ROM that is broken.  A paper copy of these records is not in the claims file, and there is no copy of these records in the electronic record.  The AOJ should obtain another copy of the records pertaining to the Veteran's claim for Social Security disability benefits.

The Veteran has authorized the release of records from Neurological Health Associates and Hunter Creek Medical Center.  The AOJ should obtain those records.

The Veteran reports a history of VA treatment from 1971 to the present.  In an April 2015 statement, he argued that missing records could be under his second surname.  The AOJ should attempt to obtain all records from the Manchester VA Medical Center from 1971 to 1997 and from 2008 to 2009, the Bedford VA Medical Center from 1973 to 1976, the Boston VA Medical Center from 1973 to 1976, and the Orlando VA Medical Center from April 2015 to the present.

In a November 2013 statement, the Veteran alleged that his peripheral neuropathy had worsened.  He was last examined in 2013.  Therefore, another examination is required.

The Veteran's in-service duties included cannoneer.  The Board finds that the Veteran had in-service noise exposure.  A VA examination addressing whether tinnitus is related to in-service noise exposure as well as type II diabetes mellitus and PTSD is necessary.

A VA examination is necessary to determine if the Veteran has a disorder manifested by memory loss that is separate from his service-connected PTSD.

Obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  VAOPGCPREC 1-2017 (Jan 6, 2017).  The VA General Counsel opinion states that obesity is not a disease for service connection purposes.  VAOPGCPREC 1-2017 at 1.  Nonetheless, obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  Id. at 2.  To grant service connection, the adjudicators would have to resolve the following issues:  (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability for which a veteran is seeking service connection; and (3) whether the current disability for which a veteran is seeking service connection would not have occurred but for the obesity caused by the service-connected disability.  Id. at 9-10.  A VA examination is required to determine whether the service-connected PTSD or type II diabetes mellitus caused obesity and whether obesity caused various other disorders.

The Veteran's service treatment records show that he was treated for left and right ankle injuries in service.  A VA examination is warranted to determine whether he has current ankle disorders and any relationship between a current disability and service.

A VA examination or examinations are necessary to determine whether the Veteran has gout, muscle and arthritic disease, liver disorder, renal disorder, and heart disorder secondary to herbicide exposure, obesity, type II  diabetes mellitus, and PTSD.

A VA examination is required to determine whether the Veteran has sleep apnea secondary to obesity, PTSD, and type II diabetes mellitus.

The adjudication of the issue of entitlement to an effective date earlier than August 18, 2012, for the grant of special monthly compensation based on 38 U.S.C. § 1114(s) must be deferred because the issue is inextricably intertwined with the service-connection issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In January 2017, the Board remanded the issue of entitlement to an earlier effective date for the grant of service connection for PTSD for the issuance of a statement of the case (SOC) containing all applicable laws and regulations.  The AOJ has not issued a statement of the case and, thus, has not yet complied with the directives of the January 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim to reopen a claim of entitlement to service connection for bilateral pes planus, to include on a secondary basis.  

2.  Ask the Veteran to identify all treatment for his gout, muscle and arthritic disease, liver disorder, kidney disorder, pes planus, ankle disorder, sleep apnea, hypertension, heart disorder, memory loss, tinnitus, obesity, PTSD, diabetes mellitus, and peripheral neuropathy of all four extremities, and obtain any identified records.  

Attempt to obtain all records from Neurological Health Associates and Hunter Creek Medical Center.  
Regardless of his response, attempt to obtain the Manchester VA Medical Center from 1971 to 1997 and from 2008 to 2009, the Bedford VA Medical Center from 1973 to 1976, the Boston VA Medical Center from 1973 to 1976, and the Orlando VA Medical Center from April 2015 to the present.  The VA Medical Centers in Manchester, Bedford, and Boston should be informed that the Veteran had two different surnames in 1970s and 1980s (as noted on the title page and the header).  All archived records should be requested.

3.  Contact the Social Security Administration and obtain all records pertaining to his claim for Social Security disability benefits.

4.  After the development in 2 and 3 is completed, the AOJ should arrange for an examination or examinations of the Veteran to determine the nature and likely etiology of his obesity, gout, muscle and arthritic disease, liver disorder, renal disorder, ankle disorders, sleep apnea, hypertension, and heart disorder, and the nature of the bilateral peripheral neuropathy of the lower extremities and the nature of the bilateral peripheral neuropathy of the upper extremities.  The Veteran's claims file must be reviewed by the examiner or examiners in conjunction with the examination or examinations. 

An examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the bilateral peripheral neuropathy of the lower extremities and the bilateral peripheral neuropathy of the upper extremities.  
An examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to obesity, gout, muscle and arthritic disease, liver disorder, renal disorder, ankle disorders, sleep apnea, hypertension, and heart disorder.

Based on claims file review and examination of the Veteran, an examiner or examiners should provide opinions responding to the following: 

(1) Obesity

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that the service-connected PTSD caused the Veteran to become obese, to include as due to binge eating due to PTSD, or taking psychotropic medications for PTSD.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that the service-connected type II diabetes mellitus caused the Veteran to become obese.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current gout.

(d)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have gout if he were not obese.

(e)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current muscle disorder or arthritis of any joint, to include any arthritis of the spine, knees, and feet.

(f)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current muscle disorder or arthritis of any joint, to include any arthritis of the spine, knees, and feet, if he were not obese.

(g)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current liver disorder.

(h)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current liver disorder if he were not obese.

(i)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current renal disorder.

(j)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current renal disorder if he were not obese.

(k)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current right ankle disorder.

(l)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current right ankle disorder if he were not obese.
(m)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current left ankle disorder.

(n)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current left ankle disorder if he were not obese.

(o)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing sleep apnea.

(p)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have sleep apnea if he were not obese.

(q)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing hypertension.

(r)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have hypertension if he were not obese.

(s)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing any current heart disorder.

(t)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have any current heart disorder if he were not obese.


(2)  Gout

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current gout is related to, or had its onset during, his active service, to include in-service foot treatment and in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current gout was caused or aggravated by the service-connected PTSD, to include any medications taken for his PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current gout was caused or aggravated by the service-connected type II diabetes mellitus. 

(d)  Opine as to whether it is at least as likely as not (50% or better probability) that any current gout was caused or aggravated by the service-connected peripheral neuropathy of any of the four extremities.

If an examiner finds that any current gout was aggravated by his service-connected PTSD, type II diabetes mellitus, or any peripheral neuropathy of any extremity, then he/she should specify the baseline level of disability of the gout prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.



(3)	 Muscle and arthritic disease

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current muscle disorder or arthritis of any joint, to include the spine, knees, and feet, is related to, or had its onset during, his active service, to include in-service back and foot treatment and in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current muscle disorder or arthritis of any joint, to include the spine, knees, and feet, was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current muscle disorder or arthritis of any joint, to include the spine, knees, and feet, was caused or aggravated by the service-connected type II diabetes mellitus. 

(d)  Opine as to whether it is at least as likely as not (50% or better probability) that any current muscle disorder or arthritis of any joint, to include the spine, knees, and feet, was caused or aggravated by the service-connected peripheral neuropathy of any of the four extremities.

If an examiner finds that any current muscle disorder or arthritis of any joint, to include the spine, knees, and feet, was aggravated by his service-connected PTSD, type II diabetes mellitus, or peripheral neuropathy of any of the four extremities, then he/she should specify the baseline level of disability of the muscle disorder or arthritis of any joint, to include the spine, knees, and feet, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(4)	 Liver disorder

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current liver disorder is related to, or had its onset during, his active service, to include in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current liver disorder was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current liver disorder was caused or aggravated by the service-connected type II diabetes mellitus. 

If an examiner finds that any current liver disorder was aggravated by his service-connected PTSD or type II diabetes mellitus, then he/she should specify the baseline level of disability of the liver disorder, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(5)	 Renal disorder

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current renal disorder is related to, or had its onset during, his active service, to include in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current renal disorder was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current renal disorder was caused or aggravated by the service-connected type II diabetes mellitus. 

If an examiner finds that any current renal disorder was aggravated by his service-connected PTSD or type II diabetes mellitus, then he/she should specify the baseline level of disability of the renal disorder, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(6)	 Ankle disorder

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current ankle disorder is related to, or had its onset during, his active service, to include in-service treatment of both ankles and in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current ankle disorder was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current ankle disorder was caused or aggravated by the service-connected type II diabetes mellitus. 

(d)  Opine as to whether it is at least as likely as not (50% or better probability) that any current ankle disorder was caused or aggravated by the service-connected peripheral neuropathy of either lower extremity.

If an examiner finds that any current ankle disorder was aggravated by his service-connected PTSD, type II diabetes mellitus, or peripheral neuropathy of either lower extremity, then he/she should specify the baseline level of disability of the ankle disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(7)	 Sleep apnea

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that sleep apnea is related to, or had its onset during, his active service.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that sleep apnea was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that sleep apnea was caused or aggravated by the service-connected type II diabetes mellitus. 
(d)  Opine as to whether it is at least as likely as not (50% or better probability) that sleep apnea was caused or aggravated by the service-connected peripheral neuropathy of any of the four extremities.

If an examiner finds that sleep apnea was aggravated by his service-connected PTSD, type II diabetes mellitus, or peripheral neuropathy of any of the four extremities, then he/she should specify the baseline level of disability of the sleep apnea prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(8)	 Hypertension

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that hypertension is related to, or had its onset during, his active service, to include in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that hypertension was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that hypertension was caused or aggravated by the service-connected type II diabetes mellitus. 

If an examiner finds that hypertension was aggravated by his service-connected PTSD or type II diabetes mellitus, then he/she should specify the baseline level of disability of hypertension, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(9)	 Heart disorder

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current heart disorder is related to, or had its onset during, his active service, to include in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current heart disorder was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current heart disorder was caused or aggravated by the service-connected type II diabetes mellitus. 

If an examiner finds that any current heart disorder was aggravated by his service-connected PTSD or type II diabetes mellitus, then he/she should specify the baseline level of disability of the heart disorder, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  After the development in 2 and 3 is completed, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of any current disorder manifested by memory loss that is a separate disorder from PTSD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

An examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability manifested by memory loss that is a separate disorder from PTSD.  

Based on claims file review and examination of the Veteran, an examiner should provide opinions responding to the following:

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current disorder manifested by memory loss that is a separate disorder from PTSD is related to, or had its onset during, his active service.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current disorder manifested by memory loss that is a separate disorder from PTSD was caused or aggravated by the service-connected PTSD.

If an examiner finds that any current disorder manifested by memory loss that is a separate disorder from PTSD was aggravated by his service-connected PTSD, then he/she should specify the baseline level of disability of the disorder manifested by memory loss, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

6.  After the development in 2 and 3 is completed, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of any current tinnitus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

An examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability manifested by tinnitus.  

Based on claims file review and examination of the Veteran, an examiner should provide opinions responding to the following:

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that any current tinnitus is related to, or had its onset during, his active service, to include in-service noise exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current tinnitus was caused or aggravated by the service-connected PTSD.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that any current tinnitus was caused or aggravated by the service-connected type II diabetes mellitus.
If an examiner finds that any current tinnitus was aggravated by his service-connected PTSD or type II diabetes mellitus, then he/she should specify the baseline level of disability of the tinnitus, prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

7.  Issue a SOC, containing all applicable laws and regulations, on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

8.  The RO should observe the December 2015 and February and July 2016 statements, in which the Veteran appears to assert that there was clear and unmistakable error related to the effective date of the award of service connection for PTSD.  The Board does not have jurisdiction of this matter, as the claim for an earlier effective date for the grant of service connection for PTSD is pending issuance of a SOC.  However, the Veteran's assertion is referred for any appropriate action.
9.  Thereafter, the AOJ should readjudicate the issues on appeal, to include the issue of an earlier effective date for the grant of SMC under 38 C.F.R. §38 U.S.C. § 1114(s).  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


